DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks received on 07/28/2021. Claims 1, and 12 have been amended. Claim 10 is cancelled. Claims 16-21 are newly added. Accordingly, claims 1-9, and 11-21 are now pending.

Election/Restrictions
Newly submitted claims 16-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 16-21 are directed to a control system wherein the secondary movement system is configured to change propulsion of the vehicle by the primary propulsion system by changing a direction in which the primary propulsion system propels the vehicle according to Paragraphs 0107-0139. The current invention that has been examined was directed to a control system wherein the secondary movement system is configured to change propulsion of the vehicle by the primary propulsion system by changing adhesion of the vehicle to a route according to Paragraphs 0001-0106. The specification doesn’t disclose any embodiments where the secondary movement system is configured to change propulsion of the vehicle by the primary propulsion system by changing adhesion of the vehicle to a route and changing direction in which the primary propulsion system propels the vehicle at the same time.
s 16-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 1, the applicant claims “the secondary movement system configured to change propulsion of the vehicle by the primary propulsion system by one or more of changing adhesion of the vehicle to a route and changing a direction in which the primary propulsion system propels the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1 and 12, the applicant claims “the secondary movement system configured to change propulsion of the vehicle by the primary propulsion system by changing adhesion of the vehicle to a route and changing a direction in which the primary propulsion system propels the vehicle”. It is not clear to the examiner how a propulsion of a vehicle is changed by changing a direction in which the primary propulsion system propels the vehicle. By definition and in view of the specification, one or more of changing adhesion of the vehicle to a route or changing a direction in which the primary propulsion system propels the vehicle.
Claims 2-9, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 12 and for failing to cure the deficiencies listed above.
With respect to claims 5-10, it is not clear to the examiner how an aileron coupled to an aircraft or an aircraft rudder or an aircraft elevator or a motor that raises or lowers a propeller of the primary propulsion system, or a trim plate of a marine vessel, or one or more of a bow thruster or a stern thruster of a marine vessel can change the adhesion of the vehicle to a route. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cooper et al US 2013/0173094 A1 (hence Cooper).
In re claims 1 and 12, Cooper discloses a system for controlling a consist of at least first and second rail vehicles (Abstract) and teaches the following:
a control unit configured to be disposed onboard a vehicle having a primary propulsion system and a secondary movement system (Abstract), the primary propulsion system configured to propel the vehicle (Paragraph 0003, Fig.1, #16, #18, and Paragraph 0017), the secondary movement system configured to change propulsion of the vehicle by the primary propulsion system by one or more of changing adhesion of the vehicle to a route (Fig.2, and Paragraph 0019) or changing a direction in which the primary propulsion system propels the vehicle 
In re claims 2 and 13, Cooper teaches the following:
wherein the secondary movement system is configured to change the adhesion of the vehicle to the route by directing air toward the route (Paragraph 0019)
In re claims 3 and 14, Cooper teaches the following:
wherein the control unit is configured to receive one or more signals representing one or more of a presence or position of the secondary movement system onboard the vehicle (Paragraph 0029, Fig.4, and Paragraph 0034)
In re claims 4 and 15, Cooper teaches the following:
wherein the control unit is configured to create a schedule that manages use of the secondary movement system and control the secondary movement system based on the schedule that is created (Paragraph 0035)
In re claims 5-9, and 11, the claim limitations have been met since claims 5-9, and 11 are not related to changing adhesion of the vehicle to a route, accordingly claims 5-9, and 11 are rejected similar to claim 1.

Response to Arguments
Applicant's arguments filed on 07/28/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cooper and that Cooper does not expressly or necessarily describe changing a direction in which the primary propulsion system propels a vehicle, the examiner respectively disagrees with that statement. The examiner argues that the claim 
With respect to applicant’s arguments/remarks with respect to claims 2 and 13 and that Cooper does not expressly or necessarily recite that the secondary movement system is configured to change the adhesion of the vehicle to the route by directing air toward the route, the examiner respectfully disagrees with that statement. As recited above, Cooper teaches in Paragraph 0019 and Fig.2 that the nozzle direction is towards the surface and that the tractive material is 60 is entrained in the pressurized air stream to accelerate the tractive material 60 onto a contact surface 70 of the rail 56. Accordingly, Cooper discloses said limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAMI KHATIB/Primary Examiner, Art Unit 3669